       Case 5:19-cv-00585-VKD Document 11 Filed 03/04/19 Page 1 of 4




Claudia Eckelmann, pro se
82 Diablo View Drive
Orinda, California 94563
                                                                                    "•'t-eo
(925) 969-2336
ceckelmann@dvc.edu

                              UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA


CLAUDIA ECKELMANN,                             No.5:19-cv-00585-VKD


                       Plaintiff,              NOTICE OF MOTION AND MOTION TO
                                               REMAND TO STATE COURT
               V.



HIGBEE AND ASSOCIATES,                         Date: April 9, 2019
                                               Time: 10 AM
                       Defendant.              Courtroom 2


NOTICE OF MOTION AND MOTION


TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

       Pleasetake noticethat, on Tuesday, April 9, at 10:00 AM, or as soon thereafteras the matter

may be heard by this Court, located in Courtroom 2 - 5th Floor, 280 South 1st Street, San Jose,

California, plaintiff Claudia Eckelmann will and hereby moves the Court, pursuant to 28 U.S.C. §

1447(c), to remand this case to state court, onthe ground that itwas improvidently removed both in

that the existence of federal jurisdiction is not apparent on the face of the complaint, and on the

ground that, despite the assertion inthe notice ofremoval that plaintiffs claim arises under federal

law, the notice fails to establish that there is a case or controversy between the parties sufficient to

create subject matterjurisdiction inthis Court, and papers filed after the notice disclose that subject

matter jurisdiction does not exist.

       This motion is basedon the following Memorandum of Points and Authorities. It seeks an



                                                  -1-
Case 5:19-cv-00585-VKD Document 11 Filed 03/04/19 Page 2 of 4
Case 5:19-cv-00585-VKD Document 11 Filed 03/04/19 Page 3 of 4
Case 5:19-cv-00585-VKD Document 11 Filed 03/04/19 Page 4 of 4
